Title: To Thomas Jefferson from Barnabas Bidwell, 2 January 1809
From: Bidwell, Barnabas
To: Jefferson, Thomas


                  
                     Sir,
                     Stockbridge, Jany 2nd 1809
                  
                  I am informed that Mrs. Eleeta Barrell, of Northampton, widow of Joseph Barrell Junr. late of Boston, Merchant, deceased, has petitioned, or is about petitioning for permission to send to La Plata, to recover a debt due to her late husband’s estate from Wm. P. White, formerly of Boston, afterwards of London, now resident at La Plata; and I am requested to state such circumstances relating to this subject, as lie within my knowledge.
                  I have been acquainted with Mrs. Barrell from early life, she having been an inhabitant of this Town. Through all the relations, in which she has appeared, she has sustained an amiable and excellent character; but she has been involved in misfortunes, in consequence of the embarrassment of her husband, who left her with an estate rendered insolvent, as I have always understood, by this debt due from Mr. White, and with four small children dependent on her for support and education. By her own laudable exertions she has hitherto educated them in a manner corresponding with the expectations, to which they were born. That she may be enabled to complete their education, and to do justice to the creditors of her husband, she now wishes to make application to Mr. White, who is represented to be able to make the requisite remitances. This is the object of her application, and so far as it is consistent with public arrangements, I hope it may be granted, as I am satisfied that her claim upon Mr. White is bona fide and just, and the necessity of her obtaining remitances from him is real and urgent.
                  I am, very respectfully, Sir, your humble Servant,
                  
                     Barnabas Bidwell
                     
                  
               